This is an appeal by transcript from an order of the district court of Johnston county which overruled objections to and confirmed a sheriff's sale, pending in said court. The appeal is prosecuted here by transcript. This court has held that objections to confirmation of a sheriff's sale and orders made thereon are not a part of the record unless incorporated in a case-made or bill of exceptions. Vann v. Union Central Life Ins. Co., 79 Okla. 17, 191 P. 175; Wiseman v. Lowery,181 Okla. 607, 75 P.2d 480. The errors complained of cannot be reviewed; therefore the appeal is dismissed.
BAYLESS, C. J., WELCH, V. C. J., and RILEY, OSBORN, GIBSON, HURST, DAVISON, and DANNER, JJ., concur. CORN, J., absent.